DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the applicant’s argument that the combined references do not teach the sensor and a package substrate arranged in the cavity, the examiner respectfully agrees. However, Duqi teaches a sensor and a PBC arranged in a cavity. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pavone (U.S. Pat. No. 9,983,084) (hereafter Pavone) in view of Duqi et al. (Pub. No. US 2017/0233245) (hereafter Duqi)
Regarding claim 1, Pavone teaches a force sensing device, comprising: 
a force attenuator (i.e., pressure adapter 5 and package 4) (see Fig. 4) comprising a deformable slab (i.e., package 4) (see Fig. 4) having two opposing surfaces (i.e., the surfaces of package 4) (see Fig. 4), wherein the force attenuator defines a first surface area for receiving an applied force (i.e., first interface 5a) (see Fig. 4); 
a cavity formed on one of the two opposing surfaces of the deformable slab (i.e., the region of the package 4 for embedding the pressure sensor 2 would form a cavity in the shape of the pressure sensor 2) (see Fig. 2); and 
a force sensor (i.e., pressure sensor 2 is arranged between the substrate 3 and the bottom of first recess 11a and is entirely embedded in the resin of the package 4) (see Fig. 4), wherein the force sensor defines a second surface area for receiving the applied force through the force attenuator (i.e., sensitive region 2a of the pressure sensor 2 that corresponds to the interface 5b) (see Fig. 4); a ratio of the first surface area to the second surface area (i.e., second interface 5b is smaller than the first interface 5a so that the pressure on the second interface is higher than the pressure on the first interface 5a, wherein the ratio between the areas of the first interface 5a and of the second interface 5b may be higher than 10, for instance, comprised between 20 and 50) (see Column 3, line 6, to Column 5, line 38); but does not explicitly teach that the force sensor is arranged on a surface in the cavity, the ratio has a linear relationship with a sensitivity attenuation of the force sensing device, wherein a sensitivity of the force sensing device is adjustable dependent on the first surface area, and a package substrate.  
Regarding the cavity, Duqi teaches a force sensing device comprising: a force attenuator (i.e., cap 14 and filling layer 12, such that when a pressure, or force, is applied on the cap 14 any deflection of the cap 14 in the direction Z is transferred to the filling layer 12) (see paragraph section [0033]); a cavity (i.e., internal cavity 4) (see Fig. 1); a force sensor arranged on a surface in the cavity (i.e., sensor chip 6 is coupled to a bottom wall 4a of the container 2 in the internal cavity 4, either directly or by further elements) (see paragraph section [0023]); a ratio of the first surface area to the second surface area has a linear relationship with a sensitivity attenuation of the force sensing device (i.e., the cap 14 further offers a surface of application of the force 16 that is more extensive than that offered by the membrane 6c of the sensor chip 6; and thus the cap 14 acts as a pressure demultiplier, increasing the area of application of the force, and rendering it uniform. In other words, the sensor would be more sensitive as the area of the covering cap is larger than that of the sensor chip) (see paragraph sections [0034]-[0036]); and a sensitivity of the force sensing device is adjustable dependent on the first surface area (i.e., the cap 14 acts as a pressure demultiplier, increasing the area of application of the force, and rendering it uniform. In other words, the sensor would be more sensitive as the area of the covering cap is larger than that of the sensor chip, wherein the sensor chip 6 will be subjected to a force of intensity greater than a sensor chip arranged in the proximity of the bottom of the container 2) (see paragraph sections [0034]-[0036] and a package substrate arranged in the cavity and electrically and mechanically connected to the force sensor (i.e., the sensor chip is coupled through the ASIC to a printed circuit board 8 by a coupling region 10) (see Fig. 1). In view of the teaching of Duqi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged in the force sensor on a surface of the cavity in order to improve the sensor precision by applying a more uniform force. 
Regarding claim 2, Pavone teaches that the deformable slab and the force sensor are configured for mounting on a solid surface (i.e., second interface 5b) (see Fig. 2). 
Regarding claim 4, Pavone teaches that the force attenuator further comprises a solid non-deformable slab disposed on the deformable slab (i.e., pressure adapter 5) (see Fig. 4). 
Regarding claim 5, Pavone teaches that the solid non-deformable slab is disposed on a surface of the deformable slab opposite to a mounting surface (see Fig. 4). 
Regarding claim 6, Pavone as modified by Duqi as disclosed above does not directly or explicitly teach that the force sensor is a microelectromechanical system (MEMS) force sensor. However, Duqi teaches that the force sensor is a microelectromechanical system (MEMS) force sensor (i.e., MEMS sensor 6”) (see Fig. 1). In view of the teaching of Duqi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sensor as part of a MEMS in order to reduce the size of the sensor without compromising the performance. 
Regarding claim 7, Pavone teaches that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising a piezoresistive sensing element (i.e., pressure sensor 2 may be a sensor of a piezoresistive type) (see Column 2, lines 30-39, to Column 3, line 21). 
Regarding claim 10, Pavone teaches that the chip scale packaged MEMS force sensor comprises a sealed cavity (i.e., gap 116) (see Fig. 5). 
Regarding claim 11, Pavone teaches that a package substrate, wherein the chip scale packaged MEMS force sensor is electrically and mechanically connected to the package substrate (i.e., substrate 3) (see Fig. 4). 
Regarding claim 12, Pavone teaches that the chip scale packaged MEMS force sensor and the package substrate are arranged in the cavity (i.e., the pressure sensor 2 is embedded in the package 4 and part of a surface of the substrate 3 is also embedded in the package 4) (see Fig. 4). 
Regarding claim 13, Pavone as modified by Duqi as disclosed above does not directly or explicitly teach that the sensitivity of the force sensing device increases as the first surface area decreases. However, Duqi teaches that the sensitivity of the force sensing device increases as the first surface area decreases (i.e., the cap 14 acts as a pressure demultiplier, increasing the area of application of the force, and rendering it uniform. In other words, the sensor would be more sensitive as the area of the covering cap is larger than that of the sensor chip, wherein the sensor chip 6 will be subjected to a force of intensity greater than a sensor chip arranged in the proximity of the bottom of the container 2) (see paragraph sections [0034]-[0036]). As discussed above, this linear relationship is to be understood as the sensor can attenuate greater forces when the surface area of the attenuator decreases. Obviously, when the contact is distributed over a larger area, the sensitivity of the sensor would decrease versus when the force is localized at the sensitive or detection area of the force sensor. In view of the teaching of Duqi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface area of the attenuator in order to create a more localized force application region near the force sensor, so that the user can optimize the sensitivity of the sensor according to their needs.
Regarding claim 14, Pavone as modified by Duqi as disclosed above does not directly or explicitly teach that the sensitivity of the force sensing device decreases as the first surface area decreases. However, Duqi teaches that the sensitivity of the force sensing device decreases as the first surface area increases (i.e., the cap 14 acts as a pressure demultiplier, increasing the area of application of the force, and rendering it uniform. In other words, the sensor would be more sensitive as the area of the covering cap is larger than that of the sensor chip, wherein the sensor chip 6 will be subjected to a force of intensity greater than a sensor chip arranged in the proximity of the bottom of the container 2) (see paragraph sections [0034]-[0036]). As discussed above, this linear relationship is to be understood as the sensor can attenuate greater forces when the surface area of the attenuator decreases. Obviously, when the contact is distributed over a larger area, the sensitivity of the sensor would decrease versus when the force is localized at the sensitive or detection area of the force sensor. In view of the teaching of Jentoft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface area of the attenuator in order to create a more localized force application region near the force sensor, so the user can optimize the sensitivity of the sensor according to their needs.
Regarding claim 15, Pavone as modified by Duqi as disclosed above does not directly or explicitly teach that the deformable slab defines a cylindrical shape. However, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding claim 16, Pavone teaches that the two opposing surfaces of the deformable slab are parallel surfaces (see Fig. 4). 
Claims 17-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pavone (U.S. Pat. No. 9,983,084) (hereafter Pavone) in view of Duqi et al. (Pub. No. US 2017/0233245) (hereafter Duqi) and in further view of Tung et al. (Pub No. US 2017/0234744) (hereafter Tung)
Regarding claim 17, Pavone teaches a force attenuator comprising: a deformable slab (i.e., package 4) (see Fig. 4) having two opposing surfaces (i.e., the surfaces of package 4) (see Fig. 4), wherein the force attenuator defines a first surface area for receiving an applied force (i.e., first interface 5a) (see Fig. 4); and a cavity formed on one of the two opposing surfaces of the deformable slab (i.e., the region of the package 4 for embedding the pressure sensor 2 would form a cavity in the shape of the pressure sensor 2) (see Fig. 2), wherein the cavity is configured to accommodate a force sensor (i.e., pressure sensor 2 is arranged between the substrate 3 and the bottom of first recess 11a and is entirely embedded in the resin of the package 4) (see Fig. 4); a ratio of a first surface area of the force sensor to the second surface area (i.e., second interface 5b is smaller than the first interface 5a so that the pressure on the second interface is higher than the pressure on the first interface 5a, wherein the ratio between the areas of the first interface 5a and of the second interface 5b may be higher than 10, for instance, comprised between 20 and 50) (see Column 3, line 6, to Column 5, line 38); but does not explicitly teach a package substrate, that the force sensor is disposed on a surface of the cavity; the ratio has a linear relationship with a sensitivity attenuation of the force sensor, and wherein a sensitivity of the force sensor is adjustable dependent on the first surface area.  
Regarding the cavity, Duqi teaches a force attenuator (i.e., cap 14 and filling layer 12, such that when a pressure, or force, is applied on the cap 14 any deflection of the cap 14 in the direction Z is transferred to the filling layer 12) (see paragraph section [0033]); a cavity (i.e., internal cavity 4) (see Fig. 1); a package substrate (i.e., the sensor chip is coupled through the ASIC to a printed circuit board 8 by a coupling region 10) (see Fig. 1); the force sensor is disposed on a surface of the cavity (i.e., sensor chip 6 is coupled to a bottom wall 4a of the container 2 in the internal cavity 4, either directly or by further elements) (see paragraph section [0023]); the package substrate is disposed in the cavity and electrically and mechanically connected to the force sensor (i.e., the sensor chip is coupled through the ASIC to a printed circuit board 8 by a coupling region 10) (see Fig. 1); a ratio of the first surface area to the second surface area has a linear relationship with a sensitivity attenuation of the force sensing device (i.e., the cap 14 further offers a surface of application of the force 16 that is more extensive than that offered by the membrane 6c of the sensor chip 6; and thus the cap 14 acts as a pressure demultiplier, increasing the area of application of the force, and rendering it uniform. In other words, the sensor would be more sensitive as the area of the covering cap is larger than that of the sensor chip) (see paragraph sections [0034]-[0036]); and a sensitivity of the force sensing device is adjustable dependent on the first surface area (i.e., the cap 14 acts as a pressure demultiplier, increasing the area of application of the force, and rendering it uniform. In other words, the sensor would be more sensitive as the area of the covering cap is larger than that of the sensor chip, wherein the sensor chip 6 will be subjected to a force of intensity greater than a sensor chip arranged in the proximity of the bottom of the container 2) (see paragraph sections [0034]-[0036]). In view of the teaching of Duqi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged in the force sensor on a surface of the cavity in order to improve the sensor precision by applying a more uniform force. Furthermore, it has been held that the provision of adjustability, where needed, involves routine skill in the art (see MPEP 2144.04 (V-D)). 
Regarding the package substrate, Pavone as modified by Duqi as disclosed above does not directly or explicitly teach that the package substrate is disposed opposite the force sensor and electrically and mechanically connected to the force sensor (i.e., sensing elements disposed near a surface of the deformable portion 122 facing the first substrate 110 and are connected to the first substrate 110 via the conductive terminals) (see Fig. 7). In view of the teaching of Tung, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the sensor and the package substrate opposite one another in order to avoid subjecting the package substrate to excess stress. 
Regarding claim 18, Pavone as modified by Duqi and Tung as disclosed above does not directly or explicitly teach that the force sensor is a microelectromechanical system (MEMS) force sensor. However, Duqi teaches that the force sensor is a microelectromechanical system (MEMS) force sensor (i.e., MEMS sensor 6”) (see Fig. 1). In view of the teaching of Duqi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sensor as part of a MEMS in order to reduce the size of the sensor without compromising the performance. 
Regarding claim 20, Pavone teaches that the force attenuator further comprises a solid non-deformable slab disposed on the deformable slab (i.e., pressure adapter 5) (see Fig. 4). 
Regarding claim 21, Pavone teaches that the solid non-deformable slab is disposed on a surface of the deformable slab opposite to a mounting surface (See Fig. 4). 
Regarding claim 22, Pavone teaches that the two opposing surfaces of the deformable slab are parallel surfaces (see Fig. 4). 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pavone (U.S. Pat. No. 9,983,084) (hereafter Pavone) in view of Duqi et al. (Pub. No. US 2017/0233245) (hereafter Duqi) and in further view of Lim et al. (U.S. Pat. No. 9,182,302) (hereafter Lim)
Regarding claim 3, Pavone as modified by Duqi as disclosed above does not directly ore explicitly teach that the deformable slab is made of a rubber material. However, Lim teaches that the deformable slab is made of a rubber material (i.e., the pressure providing unit 110 may be formed of a flexible polymer similar to elasticity of rubber) (see Column 3, lines 37-43). In view of the teaching of Lim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the slab from a rubber material in order to achieve the desirable level of deflection. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pavone (U.S. Pat. No. 9,983,084) (hereafter Pavone) in view of Duqi et al. (Pub. No. US 2017/0233245) (hereafter Duqi) and in further view of Campbell et al. (U.S. Pat. No. 9,032,818) (hereafter Campbell).
Regarding claim 8, Pavone as modified by Jentoft as disclosed above does not directly or explicitly teach that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising a piezoelectric sensing element. However, Campbell teaches that that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising a piezoelectric sensing element (i.e., optionally the load sensor element of the MEMS load sensor device can be a piezoelectric element) (see Column 4, line 63, to Column 5, line 21). In view of the teaching of Campbell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optionally made the MEMS force sensor comprising piezoelectric sensing elements in order to reduce the size of the sensor without compromising the performance.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pavone (U.S. Pat. No. 9,983,084) (hereafter Pavone) in view of Duqi et al. (Pub. No. US 2017/0233245) (hereafter Duqi) and in further view of Shih (U.S. Pat. No. 9,970,831) (hereafter Shih).
Regarding claim 9, Pavone as modified by Jentoft as disclosed above does not directly or explicitly teach that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising piezoresistive and piezoelectric sensing elements. However, Shih teaches that the MEMS force sensor is a chip scale packaged MEMS force sensor comprising piezoresistive and piezoelectric sensing elements (i.e., the piezoelectric layer 116 may be used to generate an electrical signal in response to a mechanical deflection. The addition of the piezoresistive element 202 may allow for static loads to be measured along with the dynamic loads measured by the piezoelectric layer 116) (see Column 7, lines 5-24). In view of the teaching of Shih, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have used piezoresistive and piezoelectric sensing elements in order to build a robust sensor that would detect a range of pressure and impact forces.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pavone (U.S. Pat. No. 9,983,084) (hereafter Pavone) in view of Duqi et al. (Pub. No. US 2017/0233245) (hereafter Duqi) and in further view of Tung et al. (Pub No. US 2017/0234744) (hereafter Tung) and Lim et al. (U.S. Pat. No. 9,182,302) (hereafter Lim)
Regarding claim 19, Pavone as modified by Duqi and Tung as disclosed above does not directly or explicitly teach that the deformable slab is made of a rubber material. However, Lim teaches that the deformable slab is made of a rubber material (i.e., the pressure providing unit 110 may be formed of a flexible polymer similar to elasticity of rubber) (see Column 3, lines 37-43). In view of the teaching of Lim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the slab from a rubber material in order to achieve the desirable level of deflection. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855